RESOLUCIÓN
Vistas la moción en cumplimiento de resolución y la mo-ción en cumplimiento de orden del Procurador General, se ordena la reinstalación del Ledo. José M. Jiménez Román a la práctica del ejercicio de la abogacía. Se ordena, además, que se devuelva a la Comisión de Ética del Colegio de Abo-gados los documentos relacionados con la queja que estaba pendiente al momento del desaforo, para que dentro de un término de sesenta (60) días, contados a partir de la noti-ficación de esta resolución, dicha Comisión investigue e informe.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Fuster Berlin-geri y Rivera Pérez no intervinieron.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo